 

CONSOLIDATED TERM NOTE

 

(Fixed rate)

 

June 27, 2019

 

$1,156,741.69 Victor, New York

 

For value received, the undersigned Premier Packaging Corporation, a New York
corporation with an address of 6 Framark Drive, PO Box 352, Victor, New York
14564 (the “Borrower”), promises to pay to the order of Citizens Bank, N.A., a
national banking association with an address of 833 Broadway, Albany, New York
12207 (together with its successors and assigns, the “Bank”), the principal
amount of One Million One Hundred Fifty Six Thousand Seven Hundred Forty One and
69/100 Dollars ($1,156,741.69) on or before June 27, 2029 (the “Maturity Date”),
as set forth below, together with interest as set forth below from the date
hereof on the unpaid principal balance from time to time outstanding until paid
in full. The Borrower shall pay consecutive monthly installments of principal
and interest, based on a twenty (20) year amortization, as follows: $7,180.61
commencing on July 27, 2019, and the same amount on the 27th day of each month
thereafter; provided, however, that, notwithstanding the foregoing, the Borrower
shall pay the entire then outstanding unpaid principal balance under this Note
on the last such scheduled installment payment date, together with all accrued
and unpaid interest and all other amounts outstanding under the Loan Documents
(as hereinafter defined). The aggregate principal balance outstanding shall bear
interest thereon at a per annum rate equal to 4.22%.

 

This Note is the Term Note referred to in the Loan and Security Agreement of
even date herewith by and between the Borrower and the Bank (as amended,
restated or otherwise supplemented from time to time, the “Loan Agreement;” and
capitalized terms used herein and not otherwise defined shall have the meaning
giving to such terms in the Loan Agreement) and the obligations and liabilities
hereunder of Borrower and each endorser hereof constitute Obligations that are
secured by the Collateral as well as by any additional collateral hereafter
granted to the Bank by the Borrower or any endorser or guarantor hereof or by
any other party to secure the obligations arising hereunder.

 

Principal and interest shall be payable at the Bank’s main office or at such
other place as the Bank may designate in writing in immediately available funds
in lawful money of the United States of America without set-off, deduction or
counterclaim. Interest shall be calculated on the basis of actual number of days
elapsed and a 360-day year.

 

If Borrower prepays all or any part of the principal balance of this Note, then
Borrower shall pay to the Bank a prepayment premium (“Premium”) equal to the
Prepaid Principal multiplied by the Premium Percentage. The term (“Premium
Percentage”) shall mean five percent (5%) beginning on the date of this Note and
ending on (and including) the first anniversary date of this Note; four percent
(4%) beginning on the day after the first anniversary date of this Note and
ending on (and including) the second anniversary date of this Note; three
percent (3%) beginning on the day after the second anniversary date of this Note
and ending on (and including) the third anniversary date of this Note; two
percent (2%) beginning on the day after the third anniversary date of this Note
and ending on (and including) the fourth anniversary date of this Note; one
percent (1%) beginning on the day after the fourth anniversary date of this Note
and ending on (and including) the fifth anniversary date of this Note; and zero
percent (0%) beginning on the day after the fifth anniversary date of this Note
and thereafter. The term “Prepaid Principal” shall mean the principal being
prepaid on the Prepayment Date. The term “Prepayment Date” shall mean the date
the prepayment is tendered. Notwithstanding anything herein to the contrary, a
Premium shall not be due on any partial prepayment until the total of all
partial prepayments paid during the calendar year (in which the partial
prepayment is being tendered) has exceeded 20% of the original principal amount
of this Note. All partial prepayments shall be applied in such order and manner
as Bank may from time to time determine in its sole discretion. A Premium shall
be due whether a prepayment is made voluntarily or, where allowed by applicable
law, made involuntarily as a result of the acceleration of maturity upon a
default or otherwise. Failure by Bank to collect or demand a Premium at the time
of prepayment shall not be deemed a waiver of Bank’s right to such Premium or to
any future premium. Except for the foregoing, Borrower may pay all or a portion
of the amount owed earlier than it is due. Early payments will not, unless
agreed to by Bank in writing, relieve Borrower of Borrower’s obligation to
continue to make payments under the payment schedule. Rather, early payments
will reduce the Principal Balance due and may result in Borrower’s making fewer
payments. Borrower agrees not to send Bank payments marked “paid in full”,
“without recourse”, or similar language. If Borrower sends such a payment, Bank
may accept it without losing any of the Bank’s rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Bank.

 

 

 

 

All amounts received by the Bank in respect of principal, interest or any other
amount due under this Note or any of the other Loan Documents shall be applied
by the Bank in accordance with the Loan Agreement. The Borrower hereby
authorizes the Bank to charge any deposit account which the Borrower may
maintain with the Bank for any payment required hereunder without prior notice
to the Borrower.

 

If pursuant to the terms of this Note, the Borrower is at any time obligated to
pay interest on the principal balance at a rate in excess of the maximum
interest rate permitted by applicable law for the Loan evidenced by this Note,
the applicable interest rate shall be immediately reduced to such maximum rate
and all previous payments in excess of the maximum rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder.

 

The Borrower and every endorser or guarantor of this Note, regardless of the
time, order or place of signing, waives presentment, demand, protest, notice of
intent to accelerate, notice of acceleration and all other notices of every kind
in connection with the delivery, acceptance, performance or enforcement of this
Note and assents to any extension or postponement of the time of payment or any
other indulgence, to any substitution, exchange or release of collateral, and to
the addition or release of any other party or person primarily or secondarily
liable and waives all recourse to suretyship and guarantor defenses generally,
including any defense based on impairment of collateral.

 

Upon the occurrence and during the continuance of an Event of Default, interest
shall accrue at a rate per annum equal to the aggregate of 5.0% plus the rate
provided for herein. If any payment due under this Note is unpaid for 10 days or
more, the Borrower shall pay, in addition to any other sums due under this Note
(and without limiting the Bank’s other remedies on account thereof), a late
charge equal to the greater of $35.00 or 5.0% of such unpaid amount (which
amount shall be subject to and limited so as not to be in violation of the
provisions of Section 254-b of New York Property Law, if applicable). Such late
charge shall only apply to monthly installments due and payable hereunder prior
to the maturity date or any acceleration by Payee of the indebtedness evidenced
hereby. Notwithstanding anything herein to the contrary, no late charge will be
due on the final payment of the unpaid principal balance owed on the Maturity
Date. In addition the Borrower shall pay the Bank’s customary fee if any payment
made on account of this Note is dishonored.

 

This Note shall be binding upon the Borrower and each endorser and guarantor
hereof and upon their respective heirs, successors, assigns and legal
representatives, and shall inure to the benefit of the Bank and its successors,
endorsees and assigns.

 

The Borrower and each endorser and guarantor hereof each authorizes the Bank to
complete this Note if delivered incomplete in any respect. A photographic or
other reproduction of this Note may be made by the Bank, and any such
reproduction shall be admissible in evidence with the same effect as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence.

 

2

 

 

The Borrower will from time to time execute and deliver to the Bank such
documents, and take or cause to be taken, all such other further action, as the
Bank may request in order to effect and confirm or vest more securely in the
Bank all rights contemplated by this Note or any other loan documents related
thereto (including, without limitation, to correct clerical errors) or to vest
more fully in or assure to the Bank the security interest in any collateral
securing this Note or to comply with applicable statute or law.

 

This Note shall be governed by federal law applicable to the Bank and, to the
extent not preempted by federal law, the laws of the State of New York.

 

This Note is being given solely for the purpose of amending and restating the
terms of the Existing Notes (as defined below). In the event of any conflict
between the terms of this Note and the Existing Notes, the terms of this Note
shall control. This Note does not create a new or further indebtedness or
obligation other than the principal indebtedness or obligation secured by or
which under any contingency may be secured by the Mortgage. As used herein, the
term Existing Notes shall mean collectively (i) that certain promissory note
made by Primo DiFelice to The Canandaigua National Bank and Trust Company in the
amount of $300,000.00, (ii) that certain promissory note made by Primo DiFelice
to The Canandaigua National Bank and Trust Company in the amount of $250,000.00,
(iii) that certain consolidated promissory note made by Primo DiFelice to The
Canandaigua National Bank and Trust Company in the amount of $550,000.00 as
assigned to M & T Real Estate, Inc., (iv) that certain promissory note made by
Bzdick Properties, LLC to M & T Real Estate, Inc. in the amount of $293,046.95,
(v) that certain consolidated promissory note made by Bzdick Properties, LLC to
M & T Real Estate, Inc. in the amount of $758,000.00, (vi) that certain amended
promissory note made by Bzdick Properties, LLC to M & T Real Estate, Inc. in the
amount of $610,574.03 as assigned to RBS Citizens, N.A., (vii) that certain
promissory note made by Premier Packaging Corporation to RBS Citizens, N.A. in
the amount of $688,034.70, (viii) that certain consolidated promissory note made
by Premier Packaging Corporation to RBS Citizens, N.A. in the amount of
$1,200,000.00, and (ii) that certain Gap Note dated the date hereof made by
Premier Packaging Corporation to Citizens Bank in the amount of 4,864.74.

 

[Signature Page Follows]

 

3

 

 

  Borrower:         Premier Packaging Corporation         By:       Frank D.
Heuszel, CEO         6 Framark Drive,   PO Box 352   Victor, New York 14564

 

4

 

